 

 

FILED

December 23, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
Ceti NI.

EASTERN DISTRICT OF CALIFORNIA

 

DEPUTY CLERK

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19-MJ-00225-DB
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
IRIS JUNE MICU MINA, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release IRIS JUNE MICU MINA, Case No. 2:19-MJ-
00225-DB, Charge 21 USC §§ 846, 841(a)(1) , from custody subject to the conditions contained in
the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
Y_ Bail Posted in the Sum of $_50,000 (co-signed)
_W___— Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond
Y (Other) With Pretrial Release Supervision and Conditions of
Release as stated on the record in open court.
This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento. CA on _December 23,2019 at 2:40 pm...

By /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 

 

 
